Citation Nr: 1315363	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-04 829	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Behcet's syndrome.

2.  Entitlement to service connection for heart disorder, including secondary to Behcet's syndrome.

3.  Entitlement to service connection for depression, including secondary to Behcet's syndrome.

4.  Entitlement to service connection for headaches, including secondary to Behcet's syndrome.

5.  Entitlement to service connection for bowel resection, including secondary to Behcet's syndrome.

6.  Entitlement to service connection for optic nerve neuropathy, including secondary to Behcet's syndrome.

7.  Entitlement to service connection for polyneuritis, including secondary to Behcet's syndrome.

8.  Entitlement to a compensable evaluation for gastrointestinal hemorrhage, recurrent.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case was subsequently transferred to the RO in Lincoln, Nebraska.

In June 2011, the Board issued a decision granting service connection for right knee disability.  It also determined that reconsideration was required, under 38 C.F.R. 3.156(c), for the Veteran's claim seeking entitlement to service connection for Behcet's syndrome.  The Board then remanded this issue, along with the remaining issues on appeal, for additional evidentiary development.

In September 2012, the RO issued a rating decision effectuating the Board's June 2011 decision by assigning a separate 10 percent initial evaluation for the Veteran's service-connected right knee degenerative joint disease, status post total knee replacement with residuals (based on limitation of flexion), effective January 20, 2006; and a noncompensable evaluation for right knee degenerative joint disease and status post total knee replacement with residuals (based on limitation of extension), effective August 9, 2011.  As the Veteran has not appealed either the evaluations or effective dates assigned, these disabilities are not before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

In April 2013, the Board was notified by VA that the appellant had passed away in March 2013.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


